PER CURIAM.
The special master, who heard the witnesses and took the evidence, in a carefully prepared and elaborate report found against tbe appellant. On exceptions, the Circuit Court, on due consideration, after hearing argument, reduced the master’s finding, in certain respects, and also found against the appellant. On this appeal we have given the assignments of error full consideration, and reached the conclusion that the decree of the Circuit Court can only be reversed by finding that the manner and methods of delivering oil by the Lone Star & Crescent Company from its tanks, pipes, arid., *1022vessels were so faulty, uncertain, and careless that no effect should be given to the measurements made at the time of delivery of oil to the Louisiana Petroleum Company; and such finding is not warranted under the evidence as we read it. The decree of the Circuit Court is affirmed.